DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 01/04/2022 have been considered by the Examiner and made of record in the application file.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/282021.  Claims 1, 4, 6, 11, 14, 16, and 18 have been amended.  Claims 3, and 13 have been canceled.  Claims 1-2, 4-12, and 14-20 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12, and 14-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2013/0185654 A1 herein Harris), and further in view of Shi et al. (US 2010/0069070 A1 herein Shi).
Regarding claim 1, Harris teaches a communication device (read as devices 208/215) (Harris — Figure 2, and [0036]), comprising:
a display (read as display) (Harris — [0039]);
a memory having computer instructions (read as memory units) (Harris — [0040]); and
a processor (read as processors) (Harris — [0036]) coupled to the memory, wherein the processor is configured to execute the computer instructions thereby causing the processor to perform operations comprising:

However, Harris fails to teach the communication device associated with a business; obtaining information from the plurality of discovered neighboring devices, wherein the information includes the location of the neighboring devices; calculating the distances of each neighboring device form the communication device; sending the information to a memory; sending the distance of each neighboring device to the memory; determining members, wherein members are the neighboring devices whose distances are within a threshold distance from the communication device; displaying the location of the members, relative to the communication device, on the display; and sending information about a business to a member’s neighboring device.
In the related art, Shi teaches the communication device associated with a business (read as enabling broadband access to homes and businesses) (Shi – [0047]); obtaining information from the plurality of discovered neighboring devices, wherein the information includes the location of the neighboring devices (read as information about the location of the UL burst for different users; message 630 may have location information such as GPS coordinates for each of the neighbor BS candidates) (Shi – [0075], [0082], and [0087]); calculating the distances of each 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Shi into the teachings of Harris for the purpose of determining and calculating location and distance 
Regarding claim 2 as applied to claim 1, Harris as modified by Shi further teaches wherein the operations further comprise: discovering neighboring devices (read as RF transceivers can search for neighboring RF transceivers and perform a discovery or pairing process) (Harris — [0038]).
Regarding claim 4 as applied to claim 1, Harris as modified by Shi further teaches where the threshold distance is a maximum range of Bluetooth signal (read as signal measurement unit for determining the strength of a received signal or received signal strength indication (RSSI); short-range communication systems such as Bluetooth; threshold limit to help the mobile device aggregate physical connection events) (Harris — [0038], [0042], [0045], and [0048]-[0049]).
Regarding claim 5 as applied to claim 4, Harris as modified by Shi further teaches wherein operations further comprise: assigning a neighboring device attribute based upon a distance of the neighboring device from the communication device (read as devices 208 and 215 can assign timestamps to the received user identity tokens and track the duration and RSSI values of the broadcast which can be uploaded to server 225 to create a physical connection event in the on-demand database 221) (Harris — [0065]).
claim 6 as applied to claim 5, Harris as modified by Shi further teaches where the distance is additionally approximated by a signal strength difference between the communication device and the neighboring device (read as signal measurement unit for determining the strength of a received signal or received signal strength indication (RSSI)) (Harris - [0038] and [0045]).
Regarding claim 7 as applied to claim 6, Harris as modified by Shi further teaches wherein operations further comprise: sending the neighboring device attribute to the display (read as BS 104 may transmit a message 630 comprising information about the one or more neighbor BS candidates, selected based on the MS’s location, to the MS 606; the message 630 may have location information, such as GPS coordinates, for each of the neighbor BS candidates; see Figure 6A and 6B wherein MS 606 is a mobile device with a display screen that can be used to display the transmitted messages containing the location of the candidates) (Shi – Figure 6A, Figure 6B, and [0088]).
Regarding claim 8 as applied to claim 1, Harris as modified by Shi further teaches where the user information includes whether the user is a previous customer of the business (read as previous BS) (Shi – [0004]).
Regarding claim 9 as applied to claim 1, Harris as modified by Shi further teaches where the user information includes an audio recording of the user (read as audio interactions) (Harris — [0073], [0075]).
Regarding claim 10 as applied to claim 1, Harris as modified by Shi further teaches where the user information includes an image of the user (read as picture) 

Regarding claim 11, Harris teaches a method of obtaining information at a gathering (read as online social network environment 200) (Harris – Figure 2, and [0035]) comprising:
generating a presence list associated with a plurality of discovered neighboring devices (read as RF transceivers can search for neighboring RF transceivers and perform a discovery or pairing process; MAC address based ARP scan initiated by devices 208 and 215, the AP 210 can generate a list of devices connected to it along
with their MAC address, names, format, Internet Protocol, etc.) (Harris — [0038], and [0050]).
However, Harris fails to teach obtaining information from the plurality of discovered devices, wherein the information includes the location of the neighboring devices; calculating the distances of each neighboring device from the communication device; sending the information to a memory; sending the distance of each neighboring 
In the related art, Shi teaches obtaining information from the plurality of discovered devices, wherein the information includes the location of the neighboring devices (read as information about the location of the UL burst for different users; message 630 may have location information such as GPS coordinates for each of the neighbor BS candidates) (Shi – [0075], [0082], and [0087]); calculating the distances of each neighboring device from the communication device (read as MS may prioritize the neighbor BS candidates based on distances between the current or future location of the MS and the locations for each of the BS candidates) (Shi – [0083] and [0087]); sending the information to a memory; sending the distance of each neighboring device to the memory (read as MS may store a prioritized list of neighbor BS candidates in memory) (Shi – [0083] and [0087]); determining members, wherein members are the neighboring devices whose distances are within a threshold distance from a communication device at the gathering (read as the BS may calculate the distances between the location of each of the plurality of neighbor BSs and the MS’s location and choose any neighbor BSs having a distance to the MS’s location less than a threshold in an effort to select the neighbor BS candidates) (Shi – [0087]); displaying the location of the members, relative to the communication device, on a display; and sending 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Shi into the teachings of Harris for the purpose of determining and calculating location and distance information to reduce the amount of base station information transmitted to the mobile station, reduce power consumption and the amount of time spent during network entry, scanning, or handover, and increase the bandwidth usage efficiency, and furthermore provide point-to-multipoint application that enable broadband access to homes and businesses.
Regarding claim 12 as applied to claim 11, Harris as modified by Shi further teaches discovering neighboring devices (read as RF transceivers can search for neighboring RF transceivers and perform a discovery or pairing process) (Harris - [0038]).
Regarding claim 14 as applied to claim 11, Harris as modified by Shi further teaches where the threshold distance is a maximum range of a Bluetooth signal strength (read as signal measurement unit for determining the strength of a received 
Regarding claim 15 as applied to claim 14, Harris as modified by Shi further teaches assigning a neighboring device attribute based upon a distance of the neighboring device from the communication device (read as devices 208 and 215 can assign timestamps to the received user identity tokens and track the duration and RSSI values of the broadcast which can be uploaded to server 225 to create a physical connection event in the on-demand database 221) (Harris — [0065]).
Regarding claim 16 as applied to claim 15, Harris as modified by Shi further teaches where the distance is additionally approximated by a signal strength difference between the communication device and the neighboring device (read as signal measurement unit for determining the strength of a received signal or received signal strength indication (RSSI)) (Harris - [0038] and [0045]).
Regarding claim 17 as applied to claim 16, Harris as modified by Shi further teaches sending the neighboring device attribute to the display (read as BS 104 may transmit a message 630 comprising information about the one or more neighbor BS candidates, selected based on the MS’s location, to the MS 606; the message 630 may have location information, such as GPS coordinates, for each of the neighbor BS candidates; see Figure 6A and 6B wherein MS 606 is a mobile device with a display screen that can be used to display the transmitted messages containing the location of the candidates) (Shi – Figure 6A, Figure 6B, and [0088]).
claim 18 as applied to claim 11, Harris as modified by Shi further teaches where the user information includes whether the user is a previous customer of the gathering (read as previous BS) (Shi – [0004]).
Regarding claim 19 as applied to claim 11, Harris as modified by Shi further teaches where the user information includes an audio recording of the user (read as audio interactions) (Harris — [0073], [0075]).
Regarding claim 20 as applied to claim 11, Harris as modified by Shi further teaches where the user information includes an image of the user (read as picture) (Harris — Figure 1, and [0033]), and where the operations further comprise: sending the image to the display (read as BS 104 may transmit a message 630 comprising information about the one or more neighbor BS candidates, selected based on the MS’s location, to the MS 606; the message 630 may have location information, such as GPS coordinates, for each of the neighbor BS candidates; see Figure 6A and 6B wherein MS 606 is a mobile device with a display screen that can be used to display the transmitted messages containing the location of the candidates) (Shi – Figure 6A, Figure 6B, and [0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648